Exhibit 10.2

STOCK OPTION AGREEMENT

(Non-Qualified Stock Option Grant)

THIS AGREEMENT (the “Agreement”) is made as of             , by and between DDR
CORP., an Ohio corporation (the “Company”), and             , an individual (the
“Holder”).

W I T N E S S E T H:

WHEREAS, the Company desires to provide the Holder with an option to purchase
            (            ) Common Shares, $0.10 par value per share, of the
Company (“Shares”), pursuant to the Company’s             Equity-Based Award
Plan (the “Plan”); and

WHEREAS, the Holder desires to accept such option.

NOW, THEREFORE, in consideration of the mutual covenants herein set forth, the
parties hereto hereby agree as follows:

1. Grant of Option. The Company does hereby irrevocably grant to the Holder, and
the Holder does hereby accept, the right and option (the “Option”) to purchase,
at the option of the Holder,             (            ) Shares at the exercise
price per Share of             and upon and subject to the other terms and
conditions hereof and the Plan.

2. Term of the Option; Vesting. The Option is exercisable, in whole or in part,
once vested, in accordance with the following schedule. If the Holder is then
employed by the Company, the Option shall vest as follows:

 

Date   No. of Shares Vesting

Shares for which the Option has become exercisable shall be referred to herein
as “Vested Shares,” and Shares for which the Option has not become exercisable
shall be referred to herein as “Unvested Shares.” The Option shall terminate on
the tenth anniversary of the date hereof and must be exercised, if at all and to
the extent exercisable, on or before such date and shall not thereafter be
exercisable, notwithstanding anything herein to the contrary. Notwithstanding
anything contained herein to the contrary, it shall be a condition to the
Holder’s right to exercise the Option with respect to any Vested Shares that
there shall have been filed with the Securities and Exchange Commission an
effective registration statement on Form S-8 (or such other form as the Company
shall deem necessary) with respect to the Shares to be received upon exercise.

3. Exercise. Subject to the other terms and conditions hereof, the Option shall
be exercisable from time to time by written notice to the Company (in the form
required by the Company) which shall:

 

  (a) state that the Option is thereby being exercised, the number of Shares
with respect to which the Option is being exercised, each person in whose name
any certificates for the Shares should be registered and such person’s address
and social security number;



--------------------------------------------------------------------------------

  (b) be signed by the person or persons entitled to exercise the Option and, if
the Option is being exercised by anyone other than the Holder, be accompanied by
proof satisfactory to counsel for the Company of the right of such person or
persons to exercise the Option under the Plan and all applicable laws and
regulations; and

 

  (c) be accompanied by such representations, warranties or agreements with
respect to the investment intent of such person or persons exercising the Option
as the Company may reasonably request, in form and substance satisfactory to
counsel for the Company.

As conditions to the exercise of the Option and the obligation of the Company to
issue Shares upon the exercise thereof, the proposed recipient of the Shares
shall make any representation or warranty to comply with any applicable law or
regulation or to confirm any factual matters reasonably requested by the Company
or its counsel.

Upon exercise of the Option and the satisfaction of all conditions thereto, the
Company shall deliver a certificate or certificates for Shares to the specified
person or persons at the specified time upon receipt of the aggregate exercise
price for such Shares by any method of payment authorized by the Plan.

4. Termination of Employment. Subject to the terms of a Holder’s Individual
Agreement, if any, upon termination of the Holder’s employment with the Company,
the Option will be governed as follows:

(a) Termination by Death. If the Holder’s employment with the Company or any
Subsidiary or Affiliate terminates by reason of death, the Option shall become
immediately and automatically vested and exercisable. If termination of the
Holder’s employment is due to death, then the Option may thereafter be exercised
by the estate of the Holder (acting through its fiduciary) at any time after the
date of the Holder’s death (or as the Committee may specify after grant).
Notwithstanding the foregoing, in no event will the Option be exercisable after
the tenth anniversary of the date hereof.

(b) Termination by Reason of Disability. If the Holder’s employment with the
Company or any Subsidiary or Affiliate terminates by reason of Disability, the
Option shall become immediately and automatically vested and exercisable. If
termination of the Holder’s employment is due to Disability, then the Option may
thereafter be exercised by the Holder or by the Holder’s duly authorized legal
representative if the Holder is unable to exercise the Option as a result of the
Holder’s Disability, at any time after the date of such termination of
employment (or such other period as the Committee may specify after grant). If
the Holder dies before the Option is exercised, any unexercised Option held by
the Holder shall thereafter be exercisable by the estate of the Holder (acting
through its fiduciary) at any time after the date of the Holder’s death (or such
other period as the Committee may specify after grant). Notwithstanding the
foregoing, in no event will the Option be exercisable after the tenth
anniversary of the date hereof.

(c) Termination Without Cause After a Change in Control or 409A Change in
Control. Notwithstanding anything herein to the contrary, the provisions of
Section 12(a) of the Plan shall be applicable regarding the Option only if,
within two (2) years following a Change in Control (or 409A Change in Control,
if defined in the Plan), the Holder’s employment with the Company or any
Subsidiary or Affiliate is terminated without Cause.



--------------------------------------------------------------------------------

(d) Termination for Cause. If the Holder’s employment with the Company or any
Subsidiary or Affiliate terminates for Cause, the Option will be governed by
Section 5(b) of the Plan.

(e) Other Termination. Unless otherwise determined by the Committee, if the
Holder’s employment with the Company or any Subsidiary or Affiliate terminates
other than in the circumstances described in paragraphs (a), (b), (c) or (d) of
this Section 4, any Vested Shares at the time of termination must be exercised
by the Holder within three (3) months after the date the Holder’s employment
terminates. Notwithstanding the foregoing, in no event will the Option be
exercisable after the tenth anniversary of the date hereof. Unless otherwise
determined by the Committee, any Unvested Shares under the Option shall be
forfeited upon termination.

(f) Leave of Absence. If the Holder is granted a leave of absence by the Company
or any Subsidiary or Affiliate, his or her employment will not be considered
terminated, and he or she will continue to be deemed an employee of the Company
or Subsidiary or Affiliate during such leave of absence or any extension thereof
granted by the Company, Subsidiary or Affiliate for purposes of the Plan.

5. Transferability. The Holder may transfer the Option, during his or her
lifetime (a) to one or more members of such Holder’s family, (b) to one or more
trusts for the benefit of one or more of such Holder’s family, (c) to a
partnership or partnerships of members of such Holder’s family, or (d) to a
charitable organization as defined in Section 501(c)(3) of the Code, provided
that no consideration is paid for the transfer and that the transfer would not
result in the loss of any exemption under Rule 16b-3 of the Securities Exchange
Act of 1934, as amended, with respect to any Option. The Option and the Holder’s
rights therein are also transferable by will or the laws of descent and
distribution or pursuant to a qualified domestic relations order (as defined in
the Internal Revenue Code or the Employee Retirement Income Security Act of
1974, as amended). The transferee of any Option will be subject to all
restrictions, terms and conditions applicable to the Option prior to its
transfer.

6. Taxes. The Holder hereby agrees to pay to the Company, in accordance with the
terms of the Plan, any federal, state or local taxes of any kind required by law
to be withheld and remitted by the Company with respect to an exercise of the
Option. The Holder may satisfy such tax obligation, in whole or in part, by
(a) electing to have the Company withhold a portion of the Shares otherwise to
be delivered upon exercise of (or the lapse of restrictions relating to) the
Option with a Fair Market Value equal to the amount of such taxes, or
(b) delivering to the Company Shares other than Shares issuable upon exercise of
(or the lapse of restrictions relating to) the Option with a Fair Market Value
equal to the amount of such taxes. The election, if any, must be made on or
before the date that the amount of tax to be withheld is determined. If the
Holder does not make such payment to the Company, the Company shall have the
right to withhold from any payment of any kind otherwise due to the Holder from
the Company, any federal, state or local taxes of any kind required by law to be
withheld with respect to an exercise of the Option or the Shares which are the
subject of such Option.

7. Subject to the Plan. This Agreement is made and the Option evidenced hereby
is granted under and pursuant to, and they are expressly made subject to all of
the terms and conditions of, the Plan, notwithstanding anything herein to the
contrary. The Holder hereby acknowledges receipt of a copy of the Plan and that
the Holder has read and understands the terms and conditions of the Plan.
Capitalized terms not defined herein are used as defined in the Plan.

8. Intent. The Option is intended to be treated as a Non-Qualified Stock Option
and not as an incentive stock option within the meaning of Section 422 of the
Internal Revenue Code. The Option shall be construed and exercised consistent
with such intention.



--------------------------------------------------------------------------------

9. Securities Law Compliance.

(a) Notwithstanding any provision of this Agreement to the contrary, the Option
shall not be exercisable unless, at the time the Holder attempts to exercise the
Option, in the opinion of counsel for the Company, all applicable securities
laws, rules and regulations have been complied with. The Holder agrees that the
Company may impose such restrictions on the Shares as are deemed advisable by
the Company, including, without limitation, restrictions relating to listing or
trading requirements. The Holder further agrees that certificates representing
the Shares may bear such legends and statements as the Company shall deem
appropriate or advisable to assure, among other things, compliance with
applicable securities laws, rules and regulations.

(b) The Holder agrees that any Shares which the Holder may acquire by virtue of
the Option may not be transferred, sold, assigned, pledged, hypothecated or
otherwise disposed of by the Holder unless (i) a registration statement or
post-effective amendment to a registration statement under the Securities Act of
1933, as amended, with respect to such Shares has become effective so as to
permit the sale or other disposition of such Shares by the Holder, or (ii) there
is presented to the Company an opinion of counsel satisfactory to the Company to
the effect that the sale or other proposed disposition of such Shares by the
Holder may lawfully be made otherwise than pursuant to an effective registration
statement or post-effective amendment to a registration statement relating to
such Shares under the Securities Act of 1933, as amended.

10. Rights of the Holder. The granting of the Option shall in and of itself not
confer any right on the Holder to continue in the employ of the Company and
shall not interfere in any way with the right of the Company to terminate the
Holder’s employment at any time, subject to the terms of any employment
agreement between the Company and the Holder. The Holder shall have no dividend,
voting or other rights of a stockholder with respect to the Shares which are
subject to the Option prior to the purchase of such Shares upon exercise of the
Option and the execution and delivery of all other documents and instruments
deemed necessary or desirable by the Company.

11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio, except to the extent otherwise
governed by Federal law.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have subscribed their names hereto as of the
date first above written.

 

DDR Corp., an Ohio corporation By:       Holder’s Signature: